Citation Nr: 1506003	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the Notice of Disagreement (NOD) filed with a rating decision dated in July 2005, was timely.

2.  Entitlement to an evaluation in excess of 50 percent disabling, for the period prior to July 20, 2011, for posttraumatic stress disorder (PTSD), on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 30 percent disabling for degenerative disc disease of the cervical spine.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 7, 2005.

5.  Entitlement to an effective date prior to June 7, 2005, for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

An April 2000 rating decision denied a rating in excess of 10 percent for PTSD.  In August 2004, the RO assigned a 30 percent rating for PTSD effective from August 13, 1999, the date the claim for an increased rating was received.  In a March 2007 Board decision, a 50 percent rating for PTSD was granted.  In a June 2007 rating decision, the RO implemented the Board's decision and assigned a 50 percent rating, effective August 13, 1999.

The Veteran appealed the Board's March 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Memorandum Decision, the Court vacated the Board's decision as to the question of an increased rating for PTSD on an extraschedular basis.  

In October 2010 the Board remanded the claims of entitlement to a rating in excess of 50 percent for PTSD on an extraschedular basis and entitlement to a TDIU.  

In a rating decision dated in December 2013 the RO granted the Veteran an evaluation of 100 percent disabling for PTSD, effective July 20, 2011, and granted TDIU, effective June 7, 2005.  As such, the issues have been amended as indicated above.

In the December 2013 rating decision, the RO granted an evaluation of 30 percent disabling for degenerative disc disease of the cervical spine, effective July 20, 2011, and entitlement to eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, effective June 7, 2005.  The Veteran subsequently perfected an appeal of these issues.  In a July 2014 rating decision, the RO changed the effective date for the 30 percent rating for the cervical spine disability to July 13, 2011.  

The issues of entitlement to service connection for headaches and entitlement to special monthly compensation have been raised by the record in a July 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 30 percent disabling for the cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a timely NOD was received to the July 2005 rating decision.

2.  The Veteran's PTSD does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate. 

3.  The evidence reveals that the Veteran is unemployable due to service-connected disabilities effective May 22, 1995.

4.  The Veteran is not in receipt of service-connected benefits prior to May 22, 1995.

5.  The Veteran became eligible for DEA benefits pursuant to 38 U.S.C. Chapter 35 on May 22, 1995.


CONCLUSIONS OF LAW

1.  A timely NOD was not received by VA to the July 2005 rating decision.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.305 (2014).

2.  The criteria for an extraschedular rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for entitlement to a TDIU on an extraschedular basis, effective May 1995, and no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2014).

4.  The criteria for an effective date of May 22, 1995, and no earlier, for the grant of eligibility for DEA benefits under 38 U.S.C. Chapter 35, have been met.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Here, in regard to the claim for a higher evaluation for PTSD, the duty to notify was satisfied by way of letters sent to the Veteran in June 2004 and March 2006.  Notice regarding TDIU was provided in February 2011.  The claims were subsequently readjudicated in a Supplemental Statement of the Case dated in May 2014.  

The issue of timeliness of an NOD is a question of statutory or regulatory interpretation; however, the issue in this case is a factual dispute regarding when the notice of disagreement was actually filed.  Even assuming that VA did not provide adequate notice on that issue, the record reflects that the Veteran and his representative actually understood what evidence needed to be presented.  The Veteran's representative has argued that the claimed NOD was part of a mailing that was timely.  In addition, the Veteran's representative has provided postage certificates.  Given the statements by the Veteran's representative regarding the date he filed his notice of disagreement, the Board finds that actual knowledge of the information and evidence needed to substantiate the appeal is shown by the evidence of record.  Accordingly, any notice error was not prejudicial. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, private treatment records have been associated with the claims file and the Veteran was afforded VA medical examinations.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Timeliness of NOD

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201. 

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

In a July 2005 rating decision, the RO granted service connection and assigned initial ratings for a lumbar spine disability.  Notice of that decision was mailed to the Veteran and the Veteran's representative in August 2005.  Neither copy was returned as undeliverable.  The Veteran's representative indicated in October 2005 that he had not received a copy of the rating decision.  Thereafter, a copy was faxed to the Veteran's representative in October 2005.

In December 2005 the Veteran's representative submitted a VA Form 9 in response to a Statement of the Case dated August 2005 which addressed the issue of entitlement to an earlier effective date for the assignment of a 30 percent rating for PTSD.  The accompanying letter states:

Please find enclosed [the Veteran's] VA Form 9 in response to your office's Statement of the Case dated August [  ], 2005. . . . Unfortunately, your office did not mail the Statement of the Case, Supplemental Statement of the Case, and Rating decision to my office on August [  ], 2005.

The Veteran's representative argues that the time for submission of the Substantive Appeal regarding the August 2005 SOC should be extended.  The Veteran's representative further noted that he received the Statement of the Case, Supplemental Statement of the Case, and rating decision all on the same date.  There is no reference in the December 2005 correspondence to the July 2005 rating decision regarding the lumbar spine disability and no statement within that letter that expressed any indication of an intent to appeal the July 2005 rating decision.  

In August 2007, the Veteran's representative submitted a copy of a letter dated December 2005 that indicates that it is a Notice of Disagreement with the August 2005 rating decision.  

In February 2009 the RO determined that August 2007 correspondence was not a valid NOD to the August 2005 rating decision because it was untimely.

In an April 2009 NOD as to the timeliness question, the Veteran contends that the February 2009 determination is in error.  The Veteran's representative submits a copy of the December 2005 correspondence claimed as the NOD as well as a copy of a cover letter dated in July 2006 that indicates that another copy of the December 2005 NOD was attached.  The Veteran's representative submitted a FedEx tracking sheet indicating that a package was delivered from the Veteran's representative to the RO the day after the date of the December 2005 letter.  The Veteran's representative has also submitted a copy of a PS Form 3811 showing a letter was delivered from the representative to the RO in July 2006.  The Veteran's representative states that the December 2005 letter was included in these shipments.

In May 2014 the Veteran's representative argued that the NOD was received by VA on a specific date in December 2005.

The Veteran's representative argues that there is no legal requirement that a Veteran's NOD be "timely received" or "date stamped."  He notes that the NOD must be postmarked prior to expiration of the one year period after notice of the result.  The Veteran's representative argues that the first NOD was sent to the VA in December 2005 and that the VARO received the first NOD one day later with a signed delivery confirmation from Federal Express.  The Veteran's representative further argues that a second NOD was deposited in the U.S. Mail in July 2006 and that the VARO received the second NOD later in July 2006 with signed delivery confirmation.  The Veteran's representative states that the VARO concedes that it received the two mail packages but that disputes that the NODs were in the packages.  He argues that there is no actual evidence to prove the absence of the NODs.  The Veteran's representative then argues that pursuant to the mailbox rule there is a presumption of receipt once the particular document was placed in the custody of the U.S. Postal Service.  He further argues that the presumption affords a party, for whose benefit the presumption runs, the luxury of not having to produce specific evidence to establish the point at issue.  He argues that VA cannot rebut the presumption because it does not maintain any chronological records of the receipt of pleadings or evidence.  

The representative's argument that there is no legal requirement that an NOD be "timely received" or "date stamped" is incorrect.  VA has regulations that consider the common law mailbox rule, although not in the same way the Veteran's representative construes that rule.  When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time period will be accepted as having been timely filed.  In the event that the postmark date is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  Thus, despite the representative's argument that a date stamp is not a legal requirement, when a postmark date is not of record, as is the case here, there must be some evidence of the date of receipt.  

Invoking the mailbox rule would require some proof of mailing, such as an independent proof of postmark or evidence of mailing, apart from a party's own assertion.  The Veteran's representative argues that such evidence has been submitted, in the form of the FedEx tracking sheet and PS Form showing correspondence was received at the RO in December 2005 and July 2006.  

The Board finds that the NOD with regard to the July 2005 rating decision was not timely received.  Although FedEx tracking sheet and PS Form indicate that materials were received by VA, there is no indication that the correspondence claimed to be the NOD at issue here was part of the packages received by VA.  The claims file includes materials received and associated with the record in December 2005 and July 2006.  

Thus, the dispute is over what documents were received in December 2005 and July 2006.  The presumption of administrative regularity dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Applying the presumption to the facts of this case, if the Veteran or his representative had filed a copy of the December 2005 correspondence claimed as a timely NOD specifically referring to the August 2005 rating decision, the RO, acting in its regular course of business and following its regular processes, would have placed it in his claims file and acted on it in some way.  The representative's argument that there is a presumption of receipt once a letter is placed in the custody of the U.S. Postal service is not controlling in this case.  There is no clear evidence to rebut the presumption of regularity.   

Thus, the preponderance of the evidence is against a finding that the NOD was timely received and the appeal is denied.

III.  Extraschedular evaluation for PTSD

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation and Pension Service (Director) for potential assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The issue before the Board is limited to an increased rating for PTSD, in excess of 50 percent, on an extraschedular basis, for the period prior to July 20, 2011.  The Veteran filed a claim for increased rating for PTSD in August 1999.  An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, in October 2010 the Board referred the claim for extraschedular consideration and in May 2014, the Director rendered a decision that an extraschedular evaluation was not warranted.  Thus, the Board can consider the issue of entitlement to a rating in excess of 50 percent, on an extraschedular basis, is back before the Board.  

The Veteran's PTSD disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In evaluating PTSD, the Board considers the frequency, severity and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during period of remission.  38 C.F.R. § 4.126.

Under the provisions of Diagnostic Code 9411, a rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Use of the term "such symptoms as" indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 113 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

During the period on appeal the Veteran's PTSD did not manifest any symptoms that were outside of those contemplated by the schedular criteria.  VA examinations conducted in January 2000 and July 2004 and treatment records during the period on appeal show the Veteran's PTSD impacted his sleep, memory, judgment, and ability to get along with people,  At times during the period on appeal he was noted to be impulsive, have anger problems, have nightmares and flashbacks, and to be hearing voices and also seeing images.  The Veteran's GAF scores ranged from 55 to 70 representing mild to moderate symptoms.  The Veteran was retired; however, he was noted to continue to work in the garden, help his wife with chores, and cut and split firewood.  

Entitlement to an evaluation in excess of 50 percent disabling for PTSD for the period prior to July 20, 2011, on an extraschedular basis, is not warranted.  There is evidence that the Veteran's PTSD interfered with employment, but the Board does not find it rose to the level of "marked" interference.  In July 2003 Dr. M.M. opined that the Veteran was not employable due to his back, head and neck injuries and his PTSD.  The effect of PTSD alone on his employment is contemplated by the assignment of the 50 percent rating.  It does not equate to occupational and social impairment with deficiencies is most areas.  

There is no indication that the Veteran had frequent periods of hospitalization for PTSD; there is no evidence of hospitalization for PTSD during the period on appeal.  

The Veteran's disability picture is not so exceptional as to render the rating schedule inadequate.  In evaluating a psychiatric disability all the evidence of record that bears on occupational and social impairment is relevant.  The Veteran's PTSD is manifested by impairment in social and occupational functioning.  His symptoms during the period on appeal, as summarized above, do not fall outside of the schedular criteria.  As such, entitlement to an evaluation in excess of 50 percent disabling for PTSD for the period prior to July 20, 2011, on an extraschedular basis is denied.

IV.  TDIU

In the Decision 2013 rating decision, the RO granted TDIU, effective June 7, 2005, citing that date as the date his disabilities were shown to be of such severity as to meet the criteria for entitlement to the benefit.  As the effective date does not go back to the date of claim, the issue of entitlement to a TDIU for the period prior to June 7, 2005 is still on appeal.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to June 7, 2005, the Veteran was in receipt of service-connected benefits for PTSD, evaluated as 50 percent disabling; degenerative disc disease of the cervical spine, evaluated as 10 percent disabling; and arthritis and degenerative disc disease of the lumbar spine status post laminectomy, evaluated as 10 percent disabling.  The Veteran's combined evaluation prior to June 5, 2005, was 60 percent.  Therefore, prior to June 7, 2005, the Veteran does not meet the schedular criteria for assignment of a TDIU.

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In May 2014, the Director of Compensation and Pension Service considered, and denied, entitlement to TDIU on an extraschedular basis for the period prior to June 5, 2005, so the Board may review the claim on an extraschedular basis.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) , and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran filed a claim for service connection for neck and back disabilities on May 22, 1995.

Dr. E.C., in a note dated in April 1979, reported that the Veteran was not physically able to return to work.  He noted that the Veteran's diagnosis was disc disease with traumatic and acquired arthritis of the spine.

Statements from the Veteran's employers, dated in April 1979 indicate that they had tried to provide the Veteran with jobs that he could perform.  Even routine jobs around the school were noted to be near impossible for the Veteran.  He experienced a lot of pain and was limited noticeably while working.  He was also noted to have been off work a great deal due to the pain.  The employer noted that the Veteran had an eighth grade education and that it would be very difficult for him to retrain and learn a new vocation in his physical condition.

At an evaluation in June 1979 the Veteran reported that he was unable to work due to his medical situation.  His back pain prevented him from commuting the distance needed for training or work.  

In May 1982 Dr. M.M. reported that the Veteran should remain on permanent disability due to neck and lower back pain with muscle spasms and residual weakness in the left leg.

In September 1982 the Veteran reported pain in the upper neck and back which was sharp.  The Veteran also reported that he had a left side laminectomy following a back injury in 1976 and that the procedure alleviated his left leg and back pain to the extent that he claimed no current problems with his back, except stiffness. 

At a hearing before a hearing officer in November 1996 the Veteran reported that he retired when he got up in the morning and could not walk.  He reported that he crawled into the bathroom.  He stated that he worked at the school and drove a school bus.  He reported that the primary disability that he was retired for was his neck and back.

In July 1999 the Veteran was noted to be prescribed Carbamazapine.

The Veteran filed a claim for a higher evaluation for PTSD on August 13, 1999.

The Veteran was noted to be prescribed Welbutrin (bupropion) in February 2002.

In July 2003 Dr. M.M. reported that the Veteran's injuries cause unrelenting, severe pain on a daily basis that adversely affected his ability to concentrate.  The Veteran was on pain medications and that the medications cause somnolence and make it essentially impossible to work or even think clearly.  Dr. M.M. rendered the opinion that the Veteran was not employable and was totally disabled solely due to his injuries related to combat service identified as his back injuries, head and neck injuries and his PTSD.  

In December 2004 the Veteran was reported to have sown the garden with oats for the winter and planned on tilling it in the spring.  He had been reluctant to do too much work but had a change of mind.  They have been burning wood in the fireplace while their heating unit was being replaced.  He was cutting, splitting, and carrying wood for that but has enjoyed it.  Medication had mellowed him out and he had been feeling somewhat drowsy.  He was sleeping ten hours a night and napping two hours during the day.

In August 2013 a private Vocational Expert reported that Dr. M.M. reported that the Veteran was totally disabled in 1979.  The expert rendered the opinion that the Veteran was certainly totally disabled by 1997.  He was disabled due to his service connected PTSD, head, neck, and back disabilities.  He was not able to work at any employment requiring public contact because of poor impulse control, poor hygiene, hypervigilance, exaggerated startle response, history and tendency toward violence due to his PTSD.  He was not able to work in the company of co-workers or supervision because of poor hygiene, poor impulse control, and a tendency towards violence, hypervigilance and exaggerated startle response due to his PTSD.  He was not able to do any work at all because of his inability to look down at a work surface, concentrate on even a simple task for even a short time, as well as other limitations due to the residuals of his head, neck, and back injuries incurred in service.

Entitlement to a TDIU, effective May 22, 1995, and no earlier, is warranted.  The record reveals that the Veteran  worked in the garden and helped his wife with chores in 2003.  He was capable of cutting fire wood as late as 2004 and in a June 2005 spine examination the Veteran had functional range of motion in the lumbar and cervical spine, without radicular symptoms.  However, Dr. M.M. and a private Vocational Expert reported that the Veteran was not employable due to his service-connected disabilities.  In particular, Dr. M.M. reported that the Veteran's medication caused somnolence and made it essentially impossible to work or even think clearly.  Although the private Vocational Expert stated that the Veteran was disabled beginning in 1997, Dr. M.M. reported that the Veteran was disabled due to his back, head, and neck injuries since at least April 1979.  Affording the Veteran the benefit of the doubt, TDIU is warranted on an extraschedular basis, effective May 22, 1995.

An effective date prior to May 22, 1995, for the grant of entitlement to TDIU on an extraschedular basis, is not warranted.  In October 2010 the Board raised the issue of entitlement to a TDIU.  At that time the issue of entitlement to a higher initial evaluation for degenerative disc disease of the cervical spine was before the Board stemming from a May 22, 1995, claim.  There is no claim of record dated prior to May 22, 1995, and the Veteran is not in receipt of service-connected benefits prior to May 22, 1995.  As such, an effective date prior to May 22, 1995, for TDIU is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

V.  DEA

The Veteran was granted basic eligibility for DEA benefits effective from June 7, 2005, based upon the grant of TDIU that was effective as of the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, 34 ,and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

The Veteran was initially granted a total disability rating since June 7, 2005.  The Veteran was also granted eligibility to DEA effective June 7, 2005.  Above the Board grants entitlement to a TDIU on an extraschedular basis, effective May 22, 1995.  As the Veteran is in receipt of a permanent and total evaluation effective May 22, 1995, entitlement to eligibility to DEA effective May 22, 1995, is granted.  An effective date prior to May 22, 1995, for entitlement to eligibility to DEA is denied as the Veteran is not in receipt of any service-connected benefits prior to May 22, 1995.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The Notice of Disagreement filed with a rating decision dated in July 2005, was not timely.

Entitlement to an evaluation in excess of 50 percent disabling, for the period prior to July 20, 2011, for PTSD, on an extraschedular basis, is denied.

Entitlement to a TDIU on an extraschedular basis, effective May 22, 1995, and no earlier, is granted, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of May 22, 1995, and no earlier, for eligibility to DEA under 38 U.S.C. Chapter 35, is granted, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The July 2014 Statement of the Case regarding entitlement to a higher evaluation for the cervical spine disability indicates that VA treatment records dated through April 2014 were considered.  However, review of the claims file reveal VA treatment records dated to October 2012.  Therefore, the claim must be remanded for complete VA treatment records to be associated with the claims file.  38 C.F.R. § 3.159.

The Veteran was last examined for compensation purposes in July 2011.  As additional VA treatment records are to be obtained on remand, he should be afforded a new VA medical examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since October 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature, extent and severity of his cervical spine disability.  The Veteran's claims file and a copy of this remand must be made available for review by the assigned examiner prior to the scheduled examination. 

The examiner should identify all cervical spine pathology found to be present.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present. The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


